DETAILED ACTION
Remarks
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	This Office Action is responsive to the amendment filed on 08/17/2021.  Claims 1-16 and 21 of which claims 1, 9 and 17 are independent, were pending in this application and have been considered below.

 	Applicant canceling claims 17-20 is acknowledged. 

	Rejection/objection of claims 17-20 under 35 USC § 103(a) is rendered moot in view of their cancellation by the applicant’s amendment.

Response to Arguments
 	Applicant’s arguments filed 08/17/2021 (see Remarks, pages 5-6) with respect to claims 17-20 have been fully considered and are persuasive.  The rejection of claims has been rendered moot in view of their cancellation.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 08/18/2021 have been considered and made of record by the examiner.

Allowable Subject Matter
 	Claims 1-16 and 21 are allowed.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claims 1 and 9, Tricca et al. disclose an apparatus for monitoring a characteristic of a patient's intraoral cavity or airway (Fig. 7A; “The processor 519 detects the presence or absence of one or more medical conditions and outputs a diagnosis accordingly.” ¶[0114]), the apparatus comprising: 
an intraoral appliance shaped to receive the patient's teeth (Fig. 7A; “Each appliance comprises a polymeric shell having cavities which is removably placeable over the teeth”, ¶[0043]) and comprising a transmitter and a receiver ("The sensor 517 is adapted to sense a pathogen or a salivary component and sends a signal to the processor 519. The processor 519 detects the presence or absence of one or more medical conditions and outputs a diagnosis accordingly. The diagnosis can be transmitted to a remote computer using radio frequency or light frequency such as infrared transmission, among others." ¶[0115]); and 
one or more processors (processor 519, Fig. 7A) configured to: 
cause the transmitter to emit a signal within the patient's intraoral cavity ("The sensor 517 is adapted to sense a pathogen or a salivary component and sends a signal to the processor 519.” ¶[0115]), 
determine the characteristic of the patient's intraoral cavity or airway (“The sensor can detect histatins, anti-fungal proteins that are potent inhibitors of candida, which is normally kept in check at extremely low levels in the mouth.” ¶[0116]).

The prior arts made of record, including Tricca et al., Mack et al. and Way et al. fail to teach or suggest or make obvious in combination, the arrangement that:

“measure a signal returning from the patient's intraoral cavity or airway in response to the emitted signal using the receiver, and determine the characteristic of the patient's intraoral cavity or airway based on the measured signal”,  as recited in claim 1, and some variation of wording as recited in claim 9. The respective dependent claims 2-8 and 10-16 are allowable for the same reason, correspondingly.

“the processor determines whether the intraoral appliance is being worn by comparing the intraoral vibration patterns to patient-specific intraoral vibration patterns”, as recited in claim 21.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by 

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631